DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0017745).
Regarding claim 11, Wang discloses, in at least figures 1, 4, 14A-14C, and related text, a method of fabricating a semiconductor device, comprising: 
generating a photomask based on a layout ([19]); and 
forming a plurality of active patterns (810A/810D/810C/810G/810H/810F, [42]) on a substrate (802, [35]), using the photomask ([19]); 
wherein the layout is designed by: 

placing a plurality of second patterns (110, [14]) that extend parallel to each other in the first direction (x direction, figures), on the low-density region (outside area of 106, [14], figure 4); and 
wherein forming the plurality of active patterns includes using the first patterns (112, [14]) and the second patterns (110, [14]) of the layout to respectively form a plurality of first active patterns (810C/810G/810H/810F, [42]) and a plurality of second active patterns (810A/810D, [42]) on the substrate (802, [35]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0017745) in view of Lee (US 2020/0395354).
Regarding claim 18, Wang discloses the method of Claim 11 as described above.
Wang does not explicitly disclose the first active patterns are formed on an active region of the substrate; the active region is a PMOSFET region or an NMOSFET region.


Wang and Lee are analogous art because they both are directed to method of fabricating a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Wang to have the first active patterns beings formed on an active region of the substrate; the active region being a PMOSFET region or an NMOSFET region, as taught by Lee, for the purpose of providing a semiconductor device including a field effect transistor that has enhanced electrical characteristics ([4], Lee).
Regarding claim 19, Wang in view of Lee discloses the method of Claim 18 as described above.
Lee further teaches, in at least figures 11, 12A-12E, 13A-13C, and related text, forming a plurality of gate electrodes (GE, [90]) that run across the first active patterns (fins of PR/NR, [83]) and extend in a second direction (D1, [90]) intersecting the first direction (D2, [90]), for 
Regarding claim 20, Wang in view of Lee discloses the method of Claim 19 as described above.
Lee further teaches, in at least figures 11, 12A-12E, 13A-13C, and related text, the first active pattern (fins of PR/NR, [83]) includes a plurality of channel patterns (CH1/CH2, [90]) that are vertically stacked (figures 13A, 13B); and wherein the gate electrode (GE, [90]) is provided on a top surface, a bottom surface, and opposite sidewalls of each of the channel patterns (CH1/CH2, [90]) (figures 13A, 13B), for the purpose of providing a semiconductor device including a field effect transistor that has enhanced electrical characteristics ([4]).
Allowable Subject Matter
Claims 1-10 are allowed because the prior art of record, US 2007/0059610 in view of US 2013/0017474 and US 2008/0315323, neither anticipates nor render obvious the limitations of the base claims 1 that recite “extending the first dot patterns in the first direction to form a plurality of second patterns therefrom; forming a plurality of first active patterns and a plurality of second active patterns on a substrate, from the first patterns and the second patterns, respectively” in combination with other elements of the base claims 1.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 and 12 that recite “the first and second distances 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TONG-HO KIM/Primary Examiner, Art Unit 2811